SOLAR3D, INC. 6500 Hollister Avenue, Suite130 Goleta, California 93117 Telephone: (805) 690-9000 January 10, 2013 Via Edgar United States Securities and Exchange Commission treet, NE Washington, D.C.20549-6010 Attention: Larry Spirgel, Assistant Director Re: Solar3D, Inc. Form 10-K for the fiscal year ended December 31, 2011 Filed March 28, 2012 File No. 000-49805 Dear Commission: Solar3D, Inc. hereby acknowledges the following in connection with the filing of the above referenced Report on Form 10-K: 1. the Company is responsible for the adequacy and accuracy of the disclosure in the filing; 2. staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ James Nelson James Nelson, Chief Executive Officer of Solar3D, Inc.
